DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: on Page 14, lines 12-15, “injection pump209” is missing a space, and 209 isn’t bolded, furthermore the recitation “secondary effluent heater 209” uses the same reference character. Clarification is needed.
Appropriate correction is required.
Claim Objections
Claims 1, 10 and 19 are objected to because of the following informalities: 
In each of claims 1, 10 and 19, in “c)”, applicant recites “an injection system for supplying with controlled amount of the effluent liquid to said plurality of pans from an effluent holding tank (201)” which is grammatically confusing.   The examiner suggests instead reciting “an injection system for supplying the effluent liquid to said plurality of pans from an effluent holding tank (201) in a controlled amount”
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Such claim limitation(s) is/are: “effluent management system” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With regard to claims 1-9, in claim 1, “a)”, the recitation “the rear duct” has insufficient antecedent basis in the claims. Further references to “the rear duct” also lack antecedent basis. For purposes of examination the recitation “a rear end” is treated as if it recites “a rear duct” to provide proper antecedent basis throughout the claims.
With regard to claims 1-9, in claim 1, page 1, line 26, the recitation “on it” needs to recite what is meant by “it” as this term is unclear. For purposes of examination this is treated as “said top surface”.
With regard to claims 1-9, in claim 1, page 1, lines 29-30, the recitations “pan (101)” and “pan” lack clear antecedent terminology and basis. Applicant should recite “the plurality of pans (101)” in each case to overcome this rejection. 
With regard to claim 7, the limitation “in apparatus (100)” does not use antecedence terminology and should recite “the apparatus”.
With regard to claim 7, the limitation “like but not limited to” is vague and confusing, and inexact as to what is encompassed by “not limited to”, as this includes limitations not disclosed by the claim; for clarity applicant should use preferred standard claim language, such as “comprising”.
With regard to claim 8, the limitation “include but not limited to” is vague and confusing, and inexact as to what is encompassed by “not limited to” , as this includes limitations not disclosed by the claim; for clarity applicant should use preferred standard claim language, such as “comprising”.
With regard to claim 9, the limitation “the fan duct” lacks clear antecedent basis and should recite “the at least one fan duct” for clear antecedence.

With regard to claims 10-18, in claim 10, “a)”, the recitation “rear duct” lacks clear antecedent basis and should recite “the rear duct” for clear antecedence.
With regard to claims 10-18, in claim 10, “b)”, the recitation “pans” lacks clear antecedent basis and should recite “the plurality of pans” for clear antecedence.
With regard to claims 10-18, in claim 10, page 3, line 32, the recitation “on it” needs to recite what is meant by “it” as this term is unclear. For purposes of examination this is treated as “said top surface”.
With regard to claim 16, the limitation “in apparatus (100)” does not use antecedence terminology and should recite “the apparatus”.
With regard to claim 16, the limitation “like but not limited to” is vague and confusing, and inexact as to what is encompassed by “not limited to”, as this includes limitations not disclosed by the claim; for clarity applicant should use preferred standard claim language, such as “comprising”.
With regard to claim 17, the limitation “include but not limited to” is vague and confusing, and inexact as to what is encompassed by “not limited to” , as this includes limitations not disclosed by the claim; for clarity applicant should use preferred standard claim language, such as “comprising”.

With regard to claims 19-27, in claim 19, “a)”, the recitation “rear duct” lacks clear antecedent basis and should recite “the
With regard to claims 19-27, in claim 19, “b)”, the recitation “pans” lacks clear antecedent basis and should recite “the plurality of pans” for clear antecedence.
With regard to claims 19-27, in claim 19, page 5, line 28, the recitation “on it” needs to recite what is meant by “it” as this term is unclear. For purposes of examination this is treated as “said top surface”.
With regard to claim 25, the limitation “in apparatus (100)” does not use antecedence terminology and should recite “the apparatus”.
With regard to claim 25, the limitation “like but not limited to” is vague and confusing, and inexact as to what is encompassed by “not limited to”, as this includes limitations not disclosed by the claim; for clarity applicant should use preferred standard claim language, such as “comprising”.
With regard to claim 26, the limitation “include but not limited to” is vague and confusing, and inexact as to what is encompassed by “not limited to” , as this includes limitations not disclosed by the claim; for clarity applicant should use preferred standard claim language, such as “comprising”.
Allowable Subject Matter
Claims 1-27 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  
Considering claim 1, the prior art does not teach or fairly suggest a high efficiency system (200) for evaporation of an effluent liquid, said system having a flush ratio of 1 at an effluent temperature of 70 deg Celsius and a steam ratio of up to 14 at consumption of 10 KWHr/KL of effluent when measured at 25 deg Celsius temperature and a relative humidity of 60; said system comprising an apparatus (100), an effluent holding tank (201) with or without a heat exchanger (202), a control panel (208) and an effluent management system (205), wherein said apparatus (100) comprising: a) a housing with a rear duct and at least one fan duct (110) at an end opposite to the rear duct, b) a plurality of pans (101) positioned between the rear duct and the at least one fan duct; and c) an injection system for supplying with controlled amount of effluent liquid to said plurality of pans from the effluent holding tank (201), wherein, the at least one fan duct comprises at least one fan (104); the plurality of pans (101) having a top surface and a bottom surface, said top surface having guides and/or curvature to maintain uniform layer of effluent liquid on it; the injection system comprises an injection line (105) to guide the effluent liquid to pan (101), an overflow line (106) to prevent effluent from spilling over from pan, and a flush line (107) to drain unevaporated effluent from the pan, said injection line comprising a plurality of orifices or nozzles (111) to spray effluent liquid; the effluent management system (205) controls the level of effluent liquid in the effluent holding tank and movement of effluent liquid through said injection system; the control panel comprises a plurality of sensors to monitor a plurality of variables, a programmable processor, and a gateway for communication between said plurality of sensors and the effluent management system (205); the effluent holding tank (201) is with or without a heat exchanger (202); the flush ratio is the ratio between volume of effluent being injected to the volume of effluent being evaporated; and the steam ratio is the quantity of heat required for the evaporation of 1 Kg of effluent.
Considering claim 10, the prior art does not teach or fairly suggest an apparatus (100) for maximizing evaporation of effluent liquid comprising:a) a housing with a rear duct (109) at one end and a fan duct (110) at an end opposite to the end with rear duct, b) a plurality of pans (101) positioned between the rear duct and the fan duct, said plurality of pans arranged in at least one stack on a frame having a base with levelers and vertical and horizontal supports to hold pans in position; c) an injection system for supplying with controlled amount of the effluent liquid to said plurality of pans from an effluent holding tank (201), and d) a control panel (208); wherein, the fan duct comprises at least one fan; the plurality of pans (101) have a top surface and a bottom surface, said top surface having guides and/or curvature to maintain uniform layer of effluent liquid on it; the injection system comprises an injection line (105) to guide the effluent to pan (101), an overflow line (106) to prevent effluent from spilling over from pan and a flush line (107) to drain unevaporated effluent from the pan, said injection line comprising a plurality of nozzles to spray effluent (111); the control panel comprises a plurality of sensors to monitor a plurality of variables, a programmable processor, an effluent management system (205) to control the level of effluent liquid in the effluent holding tank and movement of effluent liquid through said injection system, and a gateway for communication between said plurality of sensors and the effluent management system; and the effluent holding tank (201) is with or without a heat exchanger (202).
Considering claim 19, the prior art does not teach or fairly suggest an apparatus (100) for maximizing evaporation of effluent liquid comprising: a) a housing with a rear duct (109) at one end and a fan duct (110) at an end opposite to the end with rear duct, b) a plurality of pans (101) positioned between the rear duct and the fan duct, said plurality of pans arranged in at least two adjacent stacks on a frame having a base with levelers, and a plurality of vertical and horizontal supports to hold pans in position; c) an injection system for supplying with controlled amount of the effluent liquid to said plurality of pans from an effluent holding tank (201), and d) a control panel (208); wherein, the fan duct comprises at least one fan; the plurality of pans (101) have a top surface and a bottom surface, said top surface having guides and/or curvature to maintain uniform layer of effluent liquid on it; the plurality of pans in one stack are at a stepped up position with respect to the pans of other stack adjacent to it; the injection system comprises an injection line (105) to guide the effluent to pan (101), an overflow line (106) to prevent effluent from spilling over from pan, and a flush line (107) to drain unevaporated effluent from the pan, said injection line comprising a plurality of nozzles to spray effluent (111); the control panel comprises a plurality of sensors to monitor a plurality of variables, a programmable processor, an effluent management system (205) to control the level of effluent liquid in the effluent holding tank and movement of effluent liquid through said injection system, and a gateway for 
Shiner et al (US 2016/0362307) is regarded as the closest relevant prior art; Shiner teaches a high efficiency system for evaporation of an effluent liquid, said system comprising an apparatus (300), an effluent holding tank (external wastewater source; Para [200]), a control panel (600) and an effluent management system  (616), wherein said apparatus (300) comprising: a housing with a rear end (end near ref numeral 346 in Fig. 3) and at least one fan duct (339) at an end opposite to the rear duct, an injection system (134) for supplying with controlled amount of effluent liquid (Dl: Para [0084]-[0085]), the at least one fan duct comprises at least one fan (242, 342, or explicitly evident in Figs. 2D and 3); the injection system (134) comprises an injection line (136) and a flush line (458, Dl: Para [0226]) to drain unevaporated effluent, said injection line comprising a plurality of orifices or nozzles (138') to spray effluent liquid (Para [0087]); the effluent management system (616) controls the movement of effluent liquid through said injection system (134); the control panel (600) comprises a plurality of sensors to monitor a plurality of variables, a programmable processor, and a gateway for communication between said plurality of sensors and the effluent management system (Para [0279]-[0283]); however Shiner does not teach a plurality of pans positioned between the rear duct and the fan duct having a top surface and a bottom surface, said top surface having guides and/or curvature to maintain uniform layer of effluent liquid on it with the said injection system having an overflow line to prevent effluent from spilling over from pan.
Clark et al (US 2014/0014277) is regarded as the closest relevant prior art; Clark teaches a plurality of trays 20 comprising overflow drains 24 to overflow to the next tray below are placed in a evaporator tank 10 with an airflow provided by air pump 28 through tank from inlet 30 to vent 36, however Clark does not teach said top surface having guides and/or curvature to maintain uniform layer 
Haslem (US 2007/0235146) teaches an effluent holding tank (12 in FIg) is optionally with a heat exchanger (D2: Abstract and Claim 15), however does not teach the specifics of the pan or injection system as claimed.
Patey (US 10,442,702 and further citations) teaches designs of an evaporation panel system, however is silent to teach a plurality of pans positioned between the rear duct and the fan duct having a top surface and a bottom surface, said top surface having guides and/or curvature to maintain uniform layer of effluent liquid on it with the said injection system having an overflow line to prevent effluent from spilling over from pan.
ElDifrawi et al (US 4,363,703) teaches a dehmudification system with an air flow passageway, however does not teach the claimed pans and injections system.
Duesel Jr et al (US 9,808,738) teaches a wastewater evaporator with filter chevrons 170 (Fig 9), however does not teach the claimed pans and injections system.
Petrek (US 5,094,721) teaches a multiple effect tray evaporation system with stacked trays where the top serves as evaporator and bottom as condenser, however Petrek does not teach the claimed pans said top surface having guides and/or curvature to maintain uniform layer of effluent liquid on it with the said injection system having an overflow line to prevent effluent from spilling over from pan.
Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN MILLER whose telephone number is (571)270-1603. The examiner can normally be reached Monday - Friday 9 - 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on (571) 272-5954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN MILLER/Primary Examiner, Art Unit 1772